CLOPTON, J.
The evidence on which the defendant was convicted of carrying a concealed weapon was, that he had a pistol concealed in a hand-basket, which he carried m his hand, or on his arm, from his residence to a station on the street railway, a distance of three or four hundred yards, and when he entered the car, he put the basket on the seat beside him. The language of the statute is, “carries concealed about his person,” In Cunningham v, *67State, 76 Ala. 88, where it was held that a person did not commit the offense who had a pistol in his saddle-bags, while riding on horseback along the public road, about the person was defined to mean, “that it is so connected with the person, as that the locomotion of the accused will carry the deadly weapon with him.” The purpose of the statute is to interdict carrying a weapon in a manner so connected with the person, that it may be easily and promptly used, and yet others not discover its presence. About the person does not mean necessarily on the person. All the essential elements of the offense exist, if an interdicted weapon is carried near the person, and so connected therewith that the locomotion of the body necessarily carries the weapon, and so that it may be promptly used when desired; as in the pocket of an overcoat Carried on the' arm, or in a hand-basket, or other receptacle, held by the hand. . Such carrying one of the forbidden weapons concealed, comes within the letter and purview of the statute, and constitutes the offense denounced. State v. McManus, 89 N. C. 555.
Affirmed.